         Case 1:18-cv-00637-RP Document 108 Filed 03/07/19 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


 DEFENSE DISTRIBUTED and SECOND                    §           Case No. 1:18-CV-637-RP
 AMENDMENT FOUNDATION, INC.,                       §
                                                   §
                      Plaintiffs,                  §
                                                   §
                      v.                           §       Plaintiffs’ Reply Brief in Support
                                                   §        of Plaintiffs’ Motion to Alter or
 GURBIR GREWAL, in his official capacity as        §             Amend the Judgment
 New Jersey Attorney General; MICHAEL              §
 FEUER, in his official capacity as Los Angeles    §
 City Attorney; ANDREW CUOMO, in his               §
 official capacity as New York Governor;           §
 MATTHEW DENN, in his official capacity as         §
 Attorney General of the State of Delaware;        §
 JOSH SHAPIRO, in his official capacity as         §
 Attorney General of Pennsylvania; and             §
 THOMAS WOLF, in his official capacity as          §
 Pennsylvania Governor,                            §
                                                   §
                       Defendants.                 §



       Plaintiffs Defense Distributed and Second Amendment Foundation, Inc. file this reply in

support of their motion to alter or amend the “Final Judgment” entered on January 30, 2019, Dkt.

102, which relates to the responses filed by Defendant Andrew Cuomo, Dkt. 103, Defendants

Thomas Wolf and Josh Shapiro, Dkt. 104, Defendant Michael Feurer, Dkt. 105, and Defendants

Gurbir Grewal and Matthew Denn, Dkt. 107.

       Plaintiffs also respectfully submit that oral argument on this motion is not necessary, and

that the Court should resolve the motion as soon as is practicable. Cf. Osterneck v. Ernst &

Whinney, 489 U.S. 169, 174 (1989) (“Rule 4(a)(4) of the Federal Rules of Appellate Procedure

provides that a notice of appeal filed while a timely Rule 59(e) motion is pending has no effect.”).
          Case 1:18-cv-00637-RP Document 108 Filed 03/07/19 Page 2 of 5



                                            Argument

       Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208 (5th Cir. 1999), stands for the proposition

that specific jurisdiction exists despite a “fortuity” excuse where, as here, “the actual content of

communications with a forum gives rise to intentional tort causes of action.” Dkt. 102 at 1. Just

as in Wien Air, communications such as the cease-and-desist letter that Defendant Gurbir Grewal

delivered into Texas were themselves a distinct tort—the constitutional tort Congress codified in

42 U.S.C. § 1983. Id. Such communications establish jurisdiction under the targeting rule upheld

in Calder v. Jones, 465 U.S. 783 (1984).

       The responses try to evade Wien Air Alaska’s iteration of Calder’s targeting principle. They

contend that this case entails a different variety of tort than was at issue in Wien Air Alaska. That

is, they argue that Wien Air Alaska applies only to the particular tort at issue in Wien Air Alaska,

and none other. Defendant Cuomo, for example, says that Wien Air Alaska applies only to the tort

of fraud (“fraudulent misrepresentations and promises that failed to disclose material

information”). Dkt. 103 at 3-4.     Likewise, Defendants Wolf and Shapiro argue that Wien Air

Alaska applies only if “defendants communicated false information” into Texas. Dkt. 104 at 4

(emphasis in original). Defendant Feuer, Dkt. 105 at 3-4, and Defendants Grewal and Denn, Dkt.

107 at 3, take similar positions.

       These evasive efforts are all incorrect because the existence of specific personal

jurisdiction does not turn on the particular variety of tort that a communication delivers.

Jurisdictionally, there is no difference between a fraudulent communication that violates state

common law (Wien Air Alaska) and a censorship communication that violates the Constitution and

42 U.S.C. § 1983 (this case).       In both instances, the communication itself constitutes the

wrongdoing and suffices to establish minimum contacts—especially where, as in both this case

and in Calder, the communication’s content concerns forum activities.



                                             2
          Case 1:18-cv-00637-RP Document 108 Filed 03/07/19 Page 3 of 5



       The responses also contend that Wien Air Alaska conflicts with Stroman. But even if that

were so, the Fifth Circuit’s rule of orderliness would require the application of Wien Air Alaska

because it predates Stroman. See, e.g., United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014)

(“Indeed, in [Jacobs v. Nat'l Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008)], we

specifically rejected the idea that later Supreme Court and other decisions that were not directly

on point could alter the binding nature of our prior precedent.”).

                                            Conclusion

       The motion should be granted. Plaintiffs respectfully submit that oral argument on this

motion is not necessary, and that the Court should resolve the motion as soon as is practicable.




                                             3
        Case 1:18-cv-00637-RP Document 108 Filed 03/07/19 Page 4 of 5



Date: March 7, 2019                Respectfully submitted,

                                          BECK REDDEN LLP
                                          By /s/ Chad Flores
                                          Chad Flores*
                                          cflores@beckredden.com
                                          State Bar No. 24059759
                                          Daniel N. Hammond*
                                          Texas State Bar No. 24098886
                                          dhammond@beckredden.com
                                          1221 McKinney St., Suite 4500
                                          Houston, TX 77010
                                          (713) 951-3700 | (713) 952-3720 (fax)

                                          FARHANG & MEDCOFF
                                          Matthew Goldstein*
                                          mgoldstein@fmlaw.law
                                          D.C. Bar No. 975000
                                          4801 E. Broadway Blvd., Suite 311
                                          Tucson, AZ 85711
                                          (202) 550-0040 | (520) 790-5433 (fax)

                                          Josh Blackman
                                          joshblackman@gmail.com
                                          Virginia Bar No. 78292
                                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003 | (713) 646-1766 (fax)

                                          *Admitted pro hac vice

                                          Attorneys for Plaintiffs Defense Distributed
                                          and Second Amendment Foundation, Inc.




                                   4
         Case 1:18-cv-00637-RP Document 108 Filed 03/07/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

On March 7, 2019, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Ronald Casey Low
       Kenneth W. Taber
       Benjamin D. Tievsky

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Daniel N. Hammond
       Matthew A. Goldstein
       Joshua Michael Blackman


/s/ Chad Flores
Chad Flores




                                          5
